Case: 18-60300     Document: 00515806421         Page: 1     Date Filed: 04/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 2, 2021
                                  No. 18-60300
                                                                         Lyle W. Cayce
                                                                              Clerk
   Wendy Carolina Castro-Rodriguez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 879 537


   Before Ho, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Wendy Carolina Castro-Rodriguez, a native and citizen of Honduras,
   petitions for review of an order of the Board of Immigration Appeals (BIA)
   dismissing her appeal from the Immigration Judge’s (IJ) denial of asylum and
   withholding of removal. For the following reasons, the petition for review is
   DENIED.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60300      Document: 00515806421          Page: 2    Date Filed: 04/02/2021




                                    No. 18-60300


          Castro-Rodriguez was the primary caregiver and sole parental figure
   for her nephew, Cristian. In October 2014, while Cristian was visiting his
   grandparents, two men accosted him, forced him to ingest drugs, and pulled
   his pants down to carve a symbol of the letter “Y” in his thigh with a knife.
   Cristian was twelve years old at the time of the attack. Luckily, Cristian
   escaped. Castro-Rodriguez contends that the perpetrators were members of
   the MS-13 gang, which is known for targeting young boys for recruitment into
   the gang.
          Once MS-13 discovered that Cristian lived with Castro-Rodriguez,
   she began to receive threatening calls.         During these calls, the caller
   referenced the attack on Cristian and mentioned information about Castro-
   Rodriguez’s daughter. In an effort to stop the calls, Castro-Rodriguez
   changed her phone number; however, these efforts proved futile and the calls
   continued. The caller threatened violence to Cristian, Castro-Rodriguez,
   and Castro-Rodriguez’s daughter if Castro-Rodriguez did not cooperate with
   handing Cristian over for membership in MS-13. Castro-Rodriguez believed
   the gang would kill her and the children if she failed to cooperate.
          Because she also believed Honduran law enforcement had little
   capacity to combat the activities of MS-13, Castro-Rodriguez arranged for
   herself, her daughter, and Cristian to flee Honduras for the United States.
   They entered the United States without inspection on December 3, 2014. On
   December 4, 2014, the Department of Homeland Security served Castro-
   Rodriguez with a Notice to Appear, charging her with being removable under
   the Immigration and Nationality Act (INA) § 212(a)(6)(A)(i), 8 U.S.C. §
   1182(a)(6)(A)(i), as an alien present in the United States without being
   admitted or paroled. Castro-Rodriguez conceded removability at a master
   calendar hearing on June 3, 2015. On July 9, 2015, she applied for asylum via
   form I-589.




                                          2
Case: 18-60300      Document: 00515806421          Page: 3    Date Filed: 04/02/2021




                                    No. 18-60300


          The IJ and the BIA both concluded that Castro-Rodriguez failed to
   meet the “nexus” requirement under 8 U.S.C. § 1158 and thus denied her
   application for asylum.     On appeal, Castro-Rodriguez asserts that this
   determination was erroneous for two reasons: (1) the factual finding that
   Castro-Rodriguez failed to establish “nexus” is contradicted by the
   evidence, and (2) the BIA and IJ’s interpretation of the “nexus” requirement
   under § 1158 is contrary to the unambiguous meaning of the statutory
   language.
          This court reviews the BIA’s final decision only, unless the BIA’s
   decision is affected by the IJ’s ruling, in which case we review both decisions.
   Pena Oseguera v. Barr, 936 F.3d 249, 250 (5th Cir. 2019) (citing Sealed
   Petitioner v. Sealed Respondent, 829 F.3d 379, 383 (5th Cir. 2016)). We review
   factual findings for substantial evidence and legal conclusions de novo. Id.
          To be eligible for asylum as a refugee, an applicant must show that she
   is a person outside of her country who is unable or unwilling to return
   “because of persecution or a well-founded fear of persecution on account of
   race, religion, nationality, membership in a particular social group, or
   political opinion.” 8 U.S.C. § 1101(a)(42)(A); see 8 U.S.C. § 1158(b)(1).
   This means that the applicant must establish a nexus, i.e., that a protected
   ground “was or will be at least one central reason for persecuting the
   applicant.” Sealed Petitioner, 829 F.3d at 383 (internal quotation marks and
   citation omitted) (emphasis added). While “a statutorily protected ground
   need not be the only reason for harm, it cannot be incidental, tangential,
   superficial, or subordinate to another reason for harm.”          Id. (internal
   quotation marks and citation omitted).          In mixed motive cases, then,
   “persecutors may have legitimate reasons for their actions, but an additional
   central reason for their actions is persecution on account of a protected
   category.” Id.




                                          3
Case: 18-60300      Document: 00515806421          Page: 4    Date Filed: 04/02/2021




                                    No. 18-60300


          The BIA and IJ did not err either in construing the nexus requirement
   or in their factual findings that Castro-Rodriguez did not establish a nexus
   between her alleged persecution and membership in a particular social group.
   In this case, Castro-Rodriguez asserted that her nuclear family constitutes a
   “particular social group” for the purposes of seeking asylum. The Attorney
   General and this court have recognized that a nuclear family may constitute
   a particular social group on a case-by-case basis. See Pena Oseguera, 936 F.3d
   at 250–51 (citing Matter of L-E-A-, 27 I. & N. Dec. 581 (U.S. Att’y Gen.
   2019)). Regardless of whether Castro-Rodriguez’s nuclear family constitutes
   a particular social group, however, the BIA and IJ determined that the threats
   in this case were based primarily on MS-13’s desire to recruit new members
   to further its criminal enterprise. The BIA and IJ both further found that
   familial ties did not sufficiently motivate the gang to target Castro-Rodriguez.
          We agree.     The record evidences that the gang was primarily
   motivated by a desire to increase its status by expanding its ranks; threatening
   Castro-Rodriguez because she stood in the way of the gang’s recruitment of
   her nephew was just “a means to an end.” Matter of L-E-A-, 27 I. & N. Dec.
   40, 45 (BIA 2017), rev’d in part on other grounds by Matter of L-E-A-, 27 I. &
   N. Dec. at 596 (U.S. Att’y Gen. 2019) (“[T]he fact that a persecutor targets
   a family member simply as a means to an end is not, by itself, sufficient to
   establish a claim, especially if the end is not connected to another protected
   ground.”). The record also demonstrates that threats like the ones Castro-
   Rodriguez received are, unfortunately, pervasive in Honduras. This further
   shows that the gang targeted Castro-Rodriguez not “out of hatred for [her]
   family,” but out of a desire to increase its numbers. Ramirez-Mejia v. Lynch,
   794 F.3d 485, 493 (5th Cir. 2015). Therefore, under the nexus test, Castro-
   Rodriguez’s alleged protected trait is “incidental, tangential, superficial, or
   subordinate to another reason for harm.” Sealed Petitioner, 829 F.3d at 383




                                          4
Case: 18-60300      Document: 00515806421            Page: 5     Date Filed: 04/02/2021




                                      No. 18-60300


   (internal quotation marks and citation omitted).            Accordingly, Castro-
   Rodriguez has not established that she is eligible for asylum relief.
          As for Castro-Rodriguez’s claim for withholding of removal, an
   applicant bears an even heavier burden of proof when seeking withholding of
   removal than she bears when seeking asylum. See Orellana-Monson v. Holder,
   685 F.3d 511, 518 (5th Cir. 2012). Thus, an applicant who fails to establish
   eligibility for asylum likewise fails to establish eligibility for withholding. Id.
   Castro-Rodriguez failed to establish eligibility for either asylum or
   withholding of removal here. See id.
                                      PETITION FOR REVIEW DENIED.




                                           5